DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: TERMINAL FITTING AND METHOD OF PRODUCING RELIABLE FIT
The disclosure is objected to because of the following informalities: 
Paragraph [0032] 
lines 1-2 recite “a first wall portion 22” change to --a first wall portion 21--;  
lines 13 recites “the wall portion 24” change to -- the fourth wall portion 24--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Amano et al. (United States Patent 8,944,861).
With respect to Claim 1:
Amano discloses a terminal fitting (FIG. 1, T1), comprising: 
a body portion (FIG. 1, 2) in the form of an angular tube (Column 3, lines 20-26), wherein: 
the body portion (FIG. 1, 2) includes a first wall portion (ceiling plate) (FIG. 2, 8), a second wall portion (1st side plate) (FIG. 2, 4), a third wall portion (bottom plate) (FIG. 2, 3) and a fourth wall portion (2nd side plate) (FIG. 2, 5) continuous in a circumferential direction, the first (8) and second wall portions (4) are continuous via a first corner portion (FIG. 2, see notation), the second (4) and third (3) wall portions are continuous via a second corner portion (FIG. 2, see notation), the third (3) and fourth (5) wall portions are continuous via a third corner portion (FIG. 2, see notation), the fourth wall portion (5) includes a restricting portion (pressing portion) (FIG. 2, 9) to be overlapped on an end part (FIG. 2, see notation) of the first wall portion (8) opposite to the first corner portion (FIG. 2, see notation) from outside, and the first wall portion (8) includes a projecting portion (FIG. 2, see notation) projecting outward (FIG. 2, see notation Z) at a position away from the restricting portion (FIG. 2, 9) toward the first corner portion (FIG. 2, see notation). 
With respect to Claim 2: 
Amano discloses the terminal fitting (FIG. 1, T1), wherein the projecting portion (FIG. 2, see notation) is arranged at a position away from the first corner portion (FIG. 2, see notation) in the first wall portion (FIG. 2, 8).
With respect to Claim 3: 
Amano discloses the terminal fitting (FIG. 1, T1), wherein a projecting end (FIG. 2, see notation) of the projecting portion (FIG. 2, see notation) is at the same height position as an outer side surface (FIG. 2, see notation) of the restricting portion (FIG. 2, 9).
[AltContent: arrow][AltContent: textbox (Outer side surface)][AltContent: textbox (projecting end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (projecting portion)][AltContent: textbox (end part)][AltContent: arrow][AltContent: arrow][AltContent: textbox (3rd corner portion)][AltContent: arrow][AltContent: textbox (2nd corner portion)][AltContent: arrow][AltContent: textbox (1st corner portion)]
    PNG
    media_image1.png
    512
    714
    media_image1.png
    Greyscale

With respect to Claim 4: 
Amano discloses the terminal fitting (FIG. 1, T1), wherein: the body portion (FIG. 1, 2) has open front (FIG. 4, see mating pin M) (Column 2, lines 16-24) and rear surfaces (FIG. 5 see back edge of wall portions 4, 5 and 8), the first wall portion (8) includes a recess (FIG. 2, 18) recessed inwardly (FIG. 2, H1), and the projecting portion (FIG. 2, see notation) is arranged in at least one of regions forward of and rearward of the recess (FIG. 1, 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831